Plaintiff in error was convicted of armed robbery.
On writ of error he challenges the sufficiency of the information, the sufficiency of the evidence, the propriety of *Page 759 
charges of court to the jury and the propriety of rulings of the court as to admissibility of evidence.
The charging part of the information was as follows:
"That Moses Vereen of the County of Palm Beach and State of Florida, on the 23rd day of January in the year of our Lord, one thousand, nine hundred and thirty-six in the County and State aforesaid, unlawfully, while armed with a dangerous weapon, to-wit: a knife, a better description of which is to the County Solicitor unknown, then and there an assault did make in and upon one L.B. Wofford, and him, the said L.B. Wofford, did then and there put in bodily fear and danger of his life, and did then and there from the person, and custody of the said L.B. Wofford and against the will of the said L.B. Wofford, unlawfully and feloniously steal, take and carry away thirty-eight dollars, lawful money of the United States of America, of the value of thirty-eight dollars, good and lawful money of the United States of America, of the goods, property and chattels of the said L.B. Wofford, with intent then and there, if resisted in the perpetration of his unlawful act, to kill and murder the said L.B. Wofford, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State of Florida."
The allegations of the information are found sufficient when measured by the rule stated in Stephens v. State, 92 Fla. 43,109 So. 303.
The evidence is ample to sustain the verdict and judgment. The record has been examined as to other matters complained of and no reversible error is made to appear.
The judgment is affirmed.
So ordered.
  Affirmed. *Page 760
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and DAVIS, J.J., concur in the opinion and judgment.
BROWN, J., not participating.